                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

BURT D. BARNETT,                         )       CASE NO.: 8:19-cv-512 - JFB-SMB
                                         )
                    Plaintiff,           )
                                         )
             v.                          )            ORDER FOR DISMISSAL
                                         )
H.H. HALL RESTAURANT OF                  )
KEARNEY 3, INC.,                         )
                                         )
                    Defendant.           )

      This matter comes before the Court on the parties’ Joint Stipulation for Dismissal

(Filing No. 16) of this case with prejudice. The Court being advised in the premises finds

that such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that this action be

dismissed with prejudice.


      DATED this 21st day of February, 2020.

                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
